MEMORANDUM **
Mark Wilson appeals pro se from the district court’s judgment dismissing his 42 U.S.C. § 1983 action. We review de novo a dismissal for failure to state a claim. Knievel v. ESPN, 393 F.3d 1068, 1072 (9th Cir.2005). We review for abuse of discretion a dismissal for failure to timely serve summons and complaint. Walker v. Sumner, 14 F.3d 1415, 1422 (9th Cir.1994). We affirm.
Wilson alleged, among other things, that an unidentified woman accused him of bothering her on different occasions and defendants Sullivan and Valente were involved in the investigation of the woman’s complaint; although no criminal charges were brought against Wilson, the woman’s complaint resulted in the revocation of Wilson’s parole.
The district court properly dismissed for failure to state a claim Wilson’s section 1983 claims based on alleged malicious prosecution because Wilson could not allege “favorable termination”; he conceded that his parole was revoked based on the unidentified woman’s complaints. See Awabdy v. City of Adelanto, 368 F.3d *2481062, 1068 (9th Cir.2004) (“An individual seeking to bring a malicious prosecution claim must generally establish that the prior proceedings terminated in such a manner as to indicate his innocence.”).
We are not persuaded by Wilson’s contention that the district court abused its discretion by considering the police reports submitted by defendant Sullivan. See Knievel, 393 F.3d at 1076.
The district court also properly concluded that Wilson failed to state constitutional claims against defendants Sullivan and Valente related to the parole revocation hearing process or against Valente for alleged mail tampering.
The district court also did not abuse its discretion by dismissing without prejudice the claims against Doe defendants because Wilson did not effect service within 120 days. See Fed.R.Civ.P. 4(m).
Wilson’s remaining contentions are not persuasive.
We grant defendant Valente’s motion to strike documents that were not part of the district court record. See Kirshner v. Uniden Corp. of America, 842 F.2d 1074, 1077 (9th Cir.1988).
AFFIRMED

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.